Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Specification
The specification amendment(s) received 11/18/2022 are acknowledged, but not entered as to avoid confusion within the record. 
Specifically, 37 CFR 1.121 provides that specification amendments can be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification (emphasis added). The amendment received 11/18/2022 attempts to amend the specification by presenting both instructions to replace paragraphs and presenting a substitute specification. 1) It is unclear which amendment Applicant means to supersede the other (if any). 2) The specification amendments Applicant submits are not identical. See for instance ¶ 56 of the replacement paragraphs with ¶ 56 of the substitute specification. 3) The original specification did not include paragraph numbers, but the substitute specification includes paragraph numbers that are not presented with markings. With respect to the replacement instructions, it is unclear which “paragraphs” the amendment is attempting to replace since no paragraph numbers are used within the original specification. 
Since the specification amendments are not entered, the previously set forth objection is maintained. 
The disclosure is objected to because of the following informalities: the specification is objected to for the reasons set forth within the non-compliance notice mailed 11/23/2020 within parent application 16/458,770, namely 1) the bold outlines of the Tables must be removed and 2) reference to the bold outlines within the text of Pages 15 and 23 must be corrected. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the nucleating agent is a combination of SiO2 and TiO2, TiO2 being present at an amount by weight equal to or higher than that of SiO2 and being in an amount ranging from 50% to 60% based on a total weight of the nucleating agent”. In a sense, the limitation recites a broader range “an amount equal to or higher” followed by a narrower recitation “50% to 60%”. Accordingly, the scope of the claim is unclear. See MPEP 2173.05(c). Recitation of “wherein the nucleating agent is a combination of SiO2 and TiO2, TiO2 being present 
As claims 2-6 depend from claim 1, they are rejected for the same reason discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 requires that the nucleating agent be a combination of SiO2 and TiO2. Claim 6, which depends from claim 1, recites “wherein the nucleating agent is SiO2”. Accordingly, claim 6 fails to include all of the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105694068A) in view of Societe Organico (GB688771A). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1, 3, and 6, Liu teaches compositions comprising PA1012 pellets, 1% titanium dioxide, and formamide, which are heated to dissolve polyamide and then cooled/precipitated to form polyamide powders (¶ 60-63). 
With respect to the combination of TiO2 and SiO2 being used, Liu teaches examples where the compositions comprise 0.1% of titanium dioxide and 1% of fumed silica (¶ 56). There is no apparent difference in structure between the silica of Liu and what is suggested/described within the instant specification. Therefore, the added silica is seen to also intrinsically function as a nucleating agent in the absence of evidence to the contrary. 
The titanium dioxide/silica is added based on the nylon addition amount (¶ 29-31). The amount of titanium dioxide is roughly 9 wt% based on the total weight of nucleating agent. Therefore, the particular embodiment differs from the subject matter claimed by the total amount and relative proportion of titanium dioxide and silica. Liu teaches 0.1-2% of agents such as titanium dioxide (¶ 30) and 0.1-2% of agents such as silica (¶ 31). Accordingly, Liu is seen to infer total nucleating agent amounts and TiO2:SiO2 ratios that overlap what is claimed (e.g. 0.6% TiO2 and 0.4% SiO2). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Liu teaches the solvent can be alcohol or amide solvent, which is mixed according to conventionally known ratios (¶ 27). Liu differs from the subject matter claimed in that solvent with a boiling point of 190-209 degrees C is not described. Societe Organico teaches several alcohol solvents are known for dissolving polyamides with heating and subsequently forming powders upon precipitating cooling (Page 1, Lines 34-73). Societe Organico teaches octyl alcohol, with a boiling point of 195 degrees C, is suitable (Page 3). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Accordingly, the claims are obvious because they are seen to be a combination of known prior art elements according to known methods to yield predictable results. MPEP 2143(A). Specifically, Liu teaches dissolving/precipitating polyamides into powders can be used with known alcohol solvents in known amounts whereas Societe Organico teaches alcohols with the boiling point feature of the claims are suitable for dissolving/precipitating polyamides in powders. Thus, the prior art indicates one of ordinary skill could use the alcohol solvents of Societe Organico within the protocols of Liu and that one of ordinary skill would recognize the ultimate result of the combination, namely the precipitation of polyamide particles, would be predictable. 
Regarding Claim 4, Liu teaches polyamide 12 (¶ 28; Examples). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Octyl alcohol is used at a 0.20 ratio. 
Regarding Claim 5, Liu teaches polyamide 1012 (¶ 28; Examples). Societe Organico teaches the proportion of polyamide:solvent can vary widely (Page 2, Lines 42-44), such as 0.12-0.40 (Page 3). Therefore, Societe Organico teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Societe Organico suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Societe Organico. See MPEP 2123.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105694068A) in view of Kleinschmidt (U.S. Pat. No. 2,958,677). As the cited CN publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1-3 and 6, Liu teaches compositions comprising PA1012 pellets, 1% titanium dioxide, and formamide, which are heated to dissolve polyamide and then cooled/precipitated to form polyamide powders (¶ 60-63). 
With respect to the combination of TiO2 and SiO2 being used, Liu teaches examples where the compositions comprise 0.1% of titanium dioxide and 1% of fumed silica (¶ 56). There is no apparent difference in structure between the silica of Liu and what is suggested/described within the instant specification. Therefore, the added silica is seen to also intrinsically function as a nucleating agent in the absence of evidence to the contrary. 
The titanium dioxide/silica is added based on the nylon addition amount (¶ 29-31). The amount of titanium dioxide is roughly 9 wt% based on the total weight of nucleating agent. Therefore, the particular embodiment differs from the subject matter claimed by the total amount and relative proportion of titanium dioxide and silica. Liu teaches 0.1-2% of agents such as titanium dioxide (¶ 30) and 0.1-2% of agents such as silica (¶ 31). Accordingly, Liu is seen to infer total nucleating agent amounts and TiO2:SiO2 ratios that overlap what is claimed (e.g. 0.6% TiO2 and 0.4% SiO2). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Liu suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Liu. See MPEP 2123.
Liu teaches the solvent can be alcohol or amide solvent, which is mixed according to conventionally known ratios (¶ 27). Liu differs from the subject matter claimed in that solvent with a boiling point of 190-209 degrees C is not described. Kleinschmidt teaches cyclic amide solvents, such as N-methyl-2-pyrrolidone, are known to be capable of dissolving polyamides at elevated temperatures and precipitating into fine, divided flocculent product (Col. 1, Lines 48-50; Col. 3, Lines 4-17; Col. 5, Lines 8-20). Kleinschmidt teaches cyclic amides give advantages over other amides such as DMF in that the polyamides are more readily soluble and are able to be readily filtered while hot for purification (Col. 3, Lines 36-49). It would have been obvious to one of ordinary skill in the art to utilize the cyclic amide solvents of Kleinschmidt within the protocols of Liu because polyamides are more readily soluble and are able to be readily filtered while hot for purification as taught by Kleinschmidt. 
Kleinschmidt teaches 5-10 and higher wt% polymer is solvent can, in general, be prepared (Col. 3, Lines 43-45), which is equivalent to a polyamide:solvent ratio of 0.05-0.11 and above. Accordingly, Kleinschmidt teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kleinschmidt suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kleinschmidt. See MPEP 2123.
Regarding Claims 4 and 5, Liu teaches polyamide 12 and 1012 (¶ 28; Examples). Kleinschmidt teaches 5-10 and higher wt% polymer is solvent can, in general, be prepared (Col. 3, Lines 43-45), which is equivalent to a polyamide:solvent ratio of 0.05-0.11 and above. Accordingly, Kleinschmidt teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kleinschmidt suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kleinschmidt. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
Applicant generally argues using 50-60 wt% of TiO2 within a SiO2+TiO2 nucleating agent provides higher bulk density, higher yield, and less aggregation. This is not found persuasive. The claims are simply directed toward compositions comprising polyamide granules, solvent, and nucleating agent and not to polyamide powders prepared therefrom. Applicant has failed to explain the particular relevance of such observations to the subject matter being claimed. See MPEP 716.01(b). Moreover, the evidence presented fails to establish that any significant difference in properties is achieved by using 50-60 wt% of TiO2. See Table 6 of the specification. 
 Applicant further argues Liu fails to describe the combined use of TiO2 and SiO2 as a nucleating agent. This is not found persuasive. There is no apparent difference in structure between the silica of Liu and what is suggested/described within the instant specification. Therefore, the added silica is seen to also intrinsically function as a nucleating agent in the absence of evidence to the contrary.
Applicant further argues Liu fails to describe the particular concentration of TiO2 claimed. This is not found persuasive. Liu teaches 0.1-2% of agents such as titanium dioxide (¶ 30) and 0.1-2% of agents such as silica (¶ 31). Accordingly, Liu is seen to infer TiO2:SiO2 ratios that overlap what is claimed (e.g. 0.6% TiO2 and 0.4% SiO2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764